Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 10156421 B2).
Regarding claim 1, Smith discloses an ambidextrous folding stock assembly (title) for a firearm comprising:
a hinge fitting attached to the firearm;
a left hinge pin (144) disposed on a left side (136) of the hinge fitting;
a right hinge pin (142) disposed on a right side (132) of the hinge fitting;
at least one moving member (122);
a rear housing (102) disposed on a rear side of the hinge fitting;
a rearward configuration (fig. 2) wherein the rear housing is connected to both the left hinge pin
and the right hinge pin;
a left side folded (fig. 8) configuration wherein the rear housing is connected to the left hinge pin and the rear housing is moved toward a left side of the firearm; and
a right side folded (fig. 7) configuration wherein the rear housing is connected to the right hinge
pin and the rear housing is moved toward a right side of the firearm.
Regarding claim 2, Smith discloses the ambidextrous folding stock assembly of claim 1, further comprising a stock (112)
attached to the rear housing, wherein:
the rear housing and the stock are configured to pivot about the left hinge pin (fig. 8); and
the rear housing and the stock are configured to pivot about the right hinge pin (fig. 7).
Regarding claims 3 and 4, Smith discloses the ambidextrous folding stock assembly of claim 1, wherein the at least one moving member comprises a left side moving member and a right side moving member, the left side moving member is movable such that the left hinge pin is removable from the rear housing based on movement of the left side moving member; and
the right side moving member is movable such that the right hinge pin is removable from
the rear housing based on movement of the right side moving member (both pins 412 and 414 are removable as shown in fig. 13).
Regarding claim 5, Smith discloses the ambidextrous folding stock assembly of claim 1, wherein the at least one
moving member is movable (312 and 316) in a horizontal direction relative to the rear housing.
Regarding claim 6, Smith discloses the ambidextrous folding stock assembly of claim 1, further comprising a fold lock mechanism, wherein the fold mechanism comprises a retracted configuration, a left deployed configuration, and a right deployed configuration (fig. 7 and 8; col. 11 line 46 to col. 12 line 21; groove, detent, ball plunger).
Regarding claim 7, Smith discloses the ambidextrous folding stock assembly of claim 6, wherein the fold lock mechanism comprises an operating rod that controls movement of the at least one moving
member such that the operating rod facilitates movement between the rearward configuration,
the left side folded configuration, and the right side folded configuration (fig. 7 and 8; col. 11 line 46 to col. 12 line 21).
Regarding claim 8, Smith discloses the ambidextrous folding stock assembly of claim 7, further comprising at least one protrusion (424) extending from the operating rod.
Regarding claim 9, Smith discloses the ambidextrous folding stock assembly of claim 1, wherein:
the ambidextrous folding stock assembly is configured to rotate toward the left side folded configuration about the left hinge pin (fig. 8); and
the ambidextrous folding stock assembly is configured to rotate toward the right side
folded configuration about the right hinge pin (fig. 7).
Regarding claims 10-13, 15, 17, and 20, see the rejection of claim 1 above.
Regarding claim 14, see the rejection of claim 4 above.
Regarding claim 16, see the rejection of claim 9 above.
Regarding claims 18 and 19 see the rejections of claims 7 and 8 above, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the alternative, claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith (US 10156421 B2).
Regarding claims 1-20, Smith discloses the claimed invention except he may not explicitly disclose the exact recited arrangement.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the same arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D DAVID/Primary Examiner, Art Unit 3641